DETAILED ACTION
Response to Amendment
The previous objection to claim 22 is overcome by Applicant’s amendment. 
Response to Arguments
Applicant’s arguments filed 10 March 2021, with respect to the rejection of claims 1-2, 6-9, 13-16, and 20-23 under 35 USC 103 in view of Garcia and Passot have been fully considered and are persuasive per Applicant’s argument that Passot does not qualify as prior art due to the exception under 102(b)(2)(C). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Garcia and Noiri (US 2015/0151646). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-9, 13-16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over by Garcia et al. (US 2017/0197311) in view of Noiri (US 2015/0151646). 
Regarding claims 1, 8, and 15, Garcia teaches a system capable of maneuvering a device along a path, comprising: 
a memory having computer readable instructions stored thereon (see at least [0010]); and 
at least one processor (see at least [0046]) configured to execute the computer readable instructions to: 
receive a first signal from a first sensor of one or more sensors (via one of sensors taught in at least [0068]) upon detection of one or more objects by the first 
associate the respective pixel corresponding to each one of the one or more objects with a timestamp, the timestamp including a ticker (see at least [0086] which teaches an example time of 5 seconds); 
initiate the ticker for the respective pixel upon receiving the first signal (via the 5 second counter per [0086] noted above, see also at least [0087]); and 
output a second signal to a second sensor of the one or more sensors after the ticker equals a desired threshold value if the one or more objects are no longer detected by the first detector (an example threshold value of 5 seconds is taught in at least [0086] for determination of update frequency to help determine if there is an obstacle present in the particular pixel, see also at least [0017, 0023-0026, 0079, 0090], and claim 13 which teaches the use of multiple sensor groups to updated a map including in an absence of an obstacle), 
the second signal corresponding to controlling movement of the device along the path (see at least [0011] and claim 1 which teaches the robot moves based on whether or not there are detected obstacles in the pixels). 
While Garcia teaches the robot may communicate with a base station or a charging station per at least [0053, 0054], and desirably starts in the center of a map at the beginning of every cycle per at least [0082], Garcia does not appear to explicitly 
Regarding claims 2, 9, and 16 Garcia teaches the at least one processor is further configured to execute the computer readable instructions to: associate the timestamp with the respective pixel such that a first timestamp associated with a first pixel is different from a second timestamp associated with a second pixel (see at least [0072, 0074] which at least imply that the different pixels will have different time values depending on when each respective pixel was analyzed for obstacles. See also at least [0018, 0023, 0043] which further imply not all pixels are updated at the same time). 
Regarding claims 6 and 13 Garcia teaches the field of view of the first sensor includes at least one of a right side of the device, a left side of the device, a bottom-right side of the device, and a bottom-left side of the device (see at least [0047] which teaches the robot has forehead cameras which would be capable of seeing all the claimed areas of the robot). 
Regarding claims 7, 14, and 20 Garcia teaches the second signal is outputted to the second sensor prior to initiating of the ticker if the first sensor does not detect the one or more objects in the field of view of the first sensor (this limitation is generally addressed in the rejection to claims 1, 8, and 15 above, see at least [0017, 0023-0026 0079, 0086, 0090, 0096] and claim 13 which teaches the use of multiple sensor groups to update a map including in an absence of an obstacle).
Regarding claim 21, Garcia teaches the first sensor is either a front facing or backward facing sensor, the backward facing sensor configured to perceive environment behind the device, and the forward facing sensor configured to perceive environment in front of the device (see at least [0047, 0068, 0071, etc.] which teaches the robot has front and rear sensors).
Regarding claim 22, Garcia teaches the ticker associated with the respective
pixel is independent of each other such that the ticker of each of the respective pixel increments independent of the other (each of the information of pixels of Garcia are assigned individually and assigned a value between 0 and 1, thus the Examiner contends the pixels are “independent” of one another, see at least [0066, 0069, 0072, 0085]).
Regarding claim 23, Garcia teaches the map corresponds to a cost map, the cost map comprises a timestamp map and a position map, the timestamp map overlaps on top of the position map, the timestamp map corresponds to time value of each respective ticker associated with the respective pixel, and the position map corresponds to current location of the device (the family map of Garcia is a combination of a position . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON HOLLOWAY/Primary Examiner, Art Unit 3664                                                                                                                                                                                                        
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664